DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 8 – “wherein the light diffusing member comprises;” is presumed to be intended as “wherein the light diffusing member comprises:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites in part “a light emitting element arranged on the opposite side of the light exit surface of the light guide plate”.  First, it is presumed that the recited “light emitting element” is the same as that previously recited in claim 1, and the limitation is therefore considered to be “the light emitting element”.  Further, claim 1, from which claim 7 depends, as 
Claims 9 and 10 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 9,182,538), of record, in view of Wang (US 9,405,149).

Regarding claim 1, Sakai discloses a light guide plate (see Figs. 1-3 and 8), comprising:
a light guide member (1) having a light exit surface (101) from which light is emitted, an opposite surface (111), which is on an opposite side of the light exit surface, and a through-hole (110) from the opposite surface to the light exit surface (see Figs. 1-3 and 8); and
a light diffusing member (7 + 4) configured to change a direction of travel of at least a part of light of a light emitting element (3) (col. 3, lines 57-61 and col. 5, lines 7-10),
wherein the light diffusing member comprises;
a first direction changing portion (7) which is provided inside the through-hole (110) and above the light emitting element (3) (see Figs. 1-3 and 8) and which changes a direction of travel of at least a part of light of the light emitting element (col. 5, lines 7-10); and
a second direction changing portion (4) which is provided above the light emitting element (3) and on a side farther from the light emitting element than the light exit surface (see Figs. 1-2) and which changes a direction of travel of at least a part of light of the light emitting element (col. 3, lines 57-61).
Sakai fails to explicitly disclose the through-hole inside which the light emitting element can be located.
However, Wang discloses a light guide plate (see Figs. 1-2), comprising a through-hole (see space surrounded by 4, 62 and 8, Fig. 1, and in between 6, Figs. 1-2; col. 3, lines 20-60) inside which a light emitting element (4) can be located (see Fig. 1).


Regarding claim 2, Sakai discloses wherein
the first direction changing portion (7) and the second direction changing portion (4) are each formed from a material that shields, reflects, or diffuses light (col. 6, line 18 – col. 7, line 14 and col. 10, lines 10-19).

Regarding claim 7, Sakai discloses a planar light source apparatus (10, Figs. 1-2), comprising:
the light guide plate (1) according to claim 1; and
a light emitting element (3) arranged on the opposite side (111) of the light exit surface (101) of the light guide plate (note rejection under 35 U.S.C. 112(b) above) (see Figs. 1-3 and 8).

Regarding claim 9, Sakai discloses a display apparatus (see Figs. 1-2), comprising:
the planar light source apparatus (10) according to claim 7; and
a display panel (11) which receives light emitted from the planar light source apparatus (see Figs. 1-2).

Regarding claim 10, Sakai discloses an electronic device (see Figs. 1-2 and col. 1, lines 12-15) comprising the display apparatus according to claim 9.

Regarding claim 11, Sakai discloses wherein the first direction changing portion (7) is a protruded portion which is provided on the light diffusing member (7 + 4), and the protruded portion is inserted into the through-hole (110) from a side of the light exit surface (101) (see Figs. 1-3 and 8).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely solely on the primary reference applied in the prior rejection of record for all the teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 103 over Sakai in view of Wang is considered appropriate.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896